Citation Nr: 0333803	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-11 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as  percent 
disabling.  

2.  Entitlement to a compensable disability rating for 
bronchitis.  

3.  Entitlement to a compensable disability rating for 
sinusitis.  

4.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the right tibia and fibula.  

5.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the left tibia and fibula.  

6.  Entitlement to service connection for residuals of 
asbestos exposure.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran's current address and 
telephone number of the should be 
verified.  The veteran's representative 
should be contacted in order to assist in 
locating the veteran, if necessary.  The 
claims file shows two addresses for the 
veteran:  1) HC 63, Box 37C, Cadosia, NY  
13783; 2) HC 63, Box 68C, Cadosia, NY  
13783; and 3) P.O. Box 761, Hantock, NY  
13783.  His last work telephone number 
was listed as 607/786-2006.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Albany, NY 
for any treatment for irritable bowel 
syndrome, bronchitis, sinusitis, 
bilateral leg disability, and a 
disability due to asbestos exposure 
during the period of March 2001 to the 
present.  

3.  If the veteran's address can be 
verified, make arrangements with the 
appropriate VA medical facilities for the 
veteran to be afforded the following 
examinations:  

A VA gastrointestinal examination to 
determine the current manifestations and 
severity of his irritable bowel syndrome, 
to include whether there is severe 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.  

A VA respiratory examination should been 
conducted to determine the current 
manifestations and severity of his 
bronchitis and sinusitis, to include 
pulmonary function tests.  The examiner 
should also state the amount of 
incapacitating episodes per year of 
sinusitis requiring 4 to 6 weeks of 
antibiotic treatment, if any; or if there 
are 3 to 6 non-capacitating episodes per 
year of sinusitis characterized by 
headaches, pain, and purulent discharge 
or crusting.  The examiner should also 
state whether or not the veteran has a 
disability related to claimed asbestos 
exposure.  If the veteran has a 
disability due to asbestos exposure, 
following a review of the service and 
postservice medical records, the examiner 
should state whether it is as least as 
likely as not that the disorder is 
related to, or was caused by, any 
incident incurred during the veteran's 
period of active military service.  

A VA orthopedic examination should be 
conducted to determine the current 
manifestations and severity of his 
bilateral stress fracture of the tibia 
and fibula.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
bilateral stress fracture of the tibia 
and fibula.  

For all examinations:  The entire claims 
folder should be made available to the 
examiners.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



